                 Case 3:20-cv-05802-BHS Document 13 Filed 01/27/21 Page 1 of 4




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
     WILL CO. LTD a limited liability                 CASE NO. C20-5802 BHS
 8   company organized under the laws of
     Japan,                                           ORDER GRANTING PLAINTIFF’S
 9                                                    EX PARTE MOTION FOR LEAVE
                               Plaintiff,             FOR ALTERNATIVE SERVICE
10          v.

11   KA YEUNG LEE, an individual,
     YOUHAHA MARKETING AND
12   PROMOTION LIMITED, a foreign
     company; and DOES 1-20, d/b/a
13   THISAV.COM,

14                             Defendants.

15
            This matter comes before the Court on Plaintiff Will Co. Ltd.’s ex parte motion for
16
     leave for alternative service. Dkt. 10. The Court has considered the pleadings filed in
17
     support of the motion and the remainder of the file and hereby grants the motion for the
18
     reasons stated herein.
19
            In this copyright infringement matter, Will Co. seeks leave to serve Defendants
20
     Youhaha Marketing and Ka Yeung Lee by alternative means pursuant to Fed. R. Civ. P.
21
     4(f)(3) and (h)(2)—specifically, by e-mail.
22

23
     ORDER - 1
24
              Case 3:20-cv-05802-BHS Document 13 Filed 01/27/21 Page 2 of 4




 1          Fed. R. Civ. P. 4(f)(3) and (h)(2) provide that service outside the United States on

 2   a foreign business entity or individual may be effected “by other means not prohibited by

 3   international agreement, as the court orders.” Rio Prop., Inc. v. Rio Intern. Interlink, 284

 4   F.3d 1007, 1014 (9th Cir. 2002). The party requesting authorization to serve by

 5   alternative means must “demonstrate that the facts and circumstances of the present case

 6   necessitated the district court’s intervention.” Id. at 1016. In some circumstances, a

 7   party may establish that email is a method that is “reasonably calculated to provide notice

 8   and an opportunity to respond.” Id. at 1017–18.

 9          Fed. R. Civ. P. 4(f)(1) provides that service may be effected “by any

10   internationally agreed means of service that is reasonably calculated to give notice, such

11   as those authorized by the Hague Convention on the Service Abroad of Judicial and

12   Extrajudicial Documents.” While Rule 4(f) does not create a hierarchy of preferred

13   methods of service of process, “[a] federal court would be prohibited from issuing a Rule

14   4(f)(3) order in contravention of an international agreement, including the Hague

15   Convention referenced in Rule 4(f)(1).” Rio, 284 F.3d at 1014–15 & n.4. However, “by

16   its terms, the Convention doesn’t apply ‘where the address of the person to be served

17   with the document is not known.’” Facebook, Inc. v. 9 Xiu Network (Shenzhen)

18   Technology Co., Ltd., No. 19-CV-01167, 2020 WL 5036085, at *2 (Aug. 19, 2020)

19   (quoting Art. 1).

20          Will Co. represents that the individual defendants are located abroad, and despite

21   diligent efforts to locate their physical addresses, it has only been able to identify

22   addresses in Hong Kong in a building that provides virtual office services. Dkt. 12,

23
     ORDER - 2
24
                Case 3:20-cv-05802-BHS Document 13 Filed 01/27/21 Page 3 of 4




 1   Declaration of Jason Tucker, ⁋⁋ 12–15. These “virtual offices” provide services including

 2   mail handling and telephone services, but “no presence of actual businesses or business

 3   employees.” Id. Will Co. identified email addresses for the defendants and sent messages

 4   regarding this matter which did not receive responses, but the addresses were “verified as

 5   valid and did not bounce back.” Id. ⁋ 18. Will Co. also “utilized industry standard

 6   Internet research tools in an attempt to locate physical addresses for both Lee and

 7   Youhaha” but was unsuccessful. Id. ⁋ 19. Will Co. asserts that the Convention is

 8   therefore inapplicable in this case and does not preclude service by email. Dkt. 10 at 9

 9   n.1.

10          The Court notes that though Will Co. represents that “there is no authority that

11   expressly provides or implies that email service is prohibited by international agreement,

12   or otherwise, in China,” Dkt. 10-1 at 4, “service by e-mail is prohibited in China,”

13   Facebook, 2020 WL 5036085, at *9 (citing China – Central Authority & Practical

14   Information – Frequently Asked Questions, Hague Conference on Private Int’l Law,

15   https://assets.hcch.net/docs/5bbc302d-532b-40b1-9379-a2ccbd7479d6.pdf (last visited

16   July 28, 2020)).1 However, “as long as court-directed and not prohibited by an

17   international agreement, service of process ordered under Rule 4(f)(3) may be

18   accomplished in contravention of the laws of the foreign country.” Rio, 284 F.3d at 1014

19   (citing Mayoral-Amy v. BHI Corp., 180 F.R.D. 456, 459 n.4 (S.D. Fla. 1998)).

20

21
            1
             The Court verified that this document is still available at the referenced link as of
22   January 20, 2021.

23
     ORDER - 3
24
             Case 3:20-cv-05802-BHS Document 13 Filed 01/27/21 Page 4 of 4




 1         The Court concludes that Will Co. has established service by email is reasonable

 2   in this case, given its showing that Defendants’ address is unknown but active email

 3   addresses are available and that email reasonably is calculated to provide Defendants

 4   notice of the lawsuit and comport with due process. Dkt. 12. Therefore, the Court

 5   GRANTS Will Co.’s motion for leave for alternative service, Dkt. 10.

 6         Dated this 27th day of January, 2021.

 7

 8

 9
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 4
24
